332 A.2d 139 (1975)
SINCLAIR OIL CORPORATION, Defendant Below-Appellant and Cross-Appellee,
v.
Francis S. LEVIEN, Plaintiff Below-Appellee and Cross-Appellant.
Supreme Court of Delaware.
Argued December 13, 1974.
Decided January 20, 1975.
E. N. Carpenter, of Richards, Layton & Finger, Wilmington, Paul W. Williams, Floyd Abrams and Eugene R. Scheiman of Cahill, Gordon & Reindel, New York City, for defendant below-appellant and cross-appellee.
Richard F. Corroon and Robert K. Payson of Potter, Anderson & Corroon, Leroy A. Brill of Bayard, Brill & Handelman, Wilmington, J. Lincoln Morris, Edward S. Cowen, and Pollack & Singer, New York City, for plaintiff below-appellee and cross-appellant.
Before McNEILLY, Justice, and BIFFERATO and WALSH, Judges.
*140 PER CURIAM:
After a careful consideration of the contentions of the litigating parties and upon a thorough review of the opinion below (Del.Ch., 314 A.2d 216) dealing with damages inuring to Sinclair Venezuelan Oil Company, a subsidiary of defendant corporation, we are unanimously of the belief that the findings of the Chancellor should be affirmed in their entirety for the reasons stated. We note that interest should be updated from the Chancellor's Order of January 9, 1974, pertaining to damages in the sum of $711,095.86 incurred from defendant's late payment of invoices.
Affirmed.